Pee Curiam;.
Applicant is an attorney and counselor of New York, as he claims, and lias been such for over ten years. He took the examination for attorney in this state under the provisions of rule 5 of this court, and failed to pass. He desires to apply again for a license and to take a second examination, and the question is whether he is subject to the provisions of paragraph 0 of rule 6 requiring an ad interim service of a clerkship.
The court is of opinion on an examination of the rules, relating to bar examinations, that the provisions of paragraph C of rule 6 are not intended to apply to lawyers from other states with a record therein of ten years or more of service, and, in consequence, the applicant may be re-examined after the proper interval, without service of a clerkship ad interim in this state.